EXHIBIT 10.5
NON-STATUTORY STOCK OPTION AGREEMENT
 
THIS NON-STATUTORY STOCK OPTION AGREEMENT (“Agreement”) is entered into
effective as of May 22, 2009 (“Effective Date”) by and between Petro Resources
Corporation, a Delaware corporation (“Company”), and Ronald D. Ormand
(“Optionee”).
 
R E C I T A L S
 
A.  The Company wishes to grant Optionee options to purchase 1,250,000 shares of
the Corporation’s $.01 par value common stock (“Common Stock”) on the terms and
subject to the conditions set forth below.
 
B.  The options and option shares will not be granted under the Company’s 2006
Stock Incentive Plan (“Plan”), however, as a matter of convenience, this
Agreement incorporates certain terms and conditions from the Plan, as it exists
as of the Effective Date, as expressly provided for herein.
 
C.  This Agreement is entered into concurrent with the execution and delivery of
that certain Employment Agreement (“Employment Agreement”) of even date herewith
between Optionee and the Company.
 
A G R E E M E N T
 
It is hereby agreed as follows:
 
1.  Grant of Options.  The Company hereby grants to Optionee, options
(“Options”) to purchase all or any part of 1,250,000 shares (“Shares”) of the
Corporation’s Common Stock, upon the terms and subject to the conditions set
forth herein.  Except as otherwise determined by the board of directors
(“Board”) of the Company, this Agreement and the Options granted hereby shall be
administered on behalf of the Company by the Compensation and Nominating
Committee (“Committee”) of the Board. All agreements, notices and waivers to be
made by, or delivered to, the Company under this Agreement shall be made by, or
delivered to, the Committee, except as otherwise determined by the Board.
 
2.  Option Period.  The Options shall vest and become exercisable, unless
earlier terminated pursuant to Section 6 of this Agreement, as set forth in this
Section 2.  All outstanding Options shall expire on May 22, 2014.
 
(a)  Options to purchase 312,500 Shares shall vest and first become exercisable
subject to and upon the Company’s acquisition of at least $20 million of
additional debt capital, equity capital, or oil and gas properties, or any
combination thereof, whether in one transaction or in a series of transactions,
during the period commencing on the Effective Date and ending on May 22,
2010.  Recapitalization of existing equity and refinancing of existing debt
shall be excluded from the calculation of acquired capital.  In the case of
credit facilities, (i) all draw downs on the credit facilities of the Company or
its subsidiaries existing as of the Effective Date shall be excluded from
calculation of acquired debt capital, (ii) the initiation of a new credit
facility on the part of the Company or its subsidiaries subsequent to the
Effective Date or any increase in the borrowing amount of a credit facility
existing as of the Effective Date (each a “New Credit Facility”), shall be
excluded from calculation of acquired debt capital and (iii) all draw downs on a
New Credit Facility shall be included in calculation of acquired debt
capital.  In the case of acquisitions of oil and gas properties, the purchase
price paid by the Company for the oil and gas properties shall be used for
purposes of this Section 2(a) and any financing acquired by the Company for
purposes of financing the acquisition shall be excluded from any calculation of
acquired capital pursuant to this Section 2(a).
 
 

--------------------------------------------------------------------------------


 
(b)  Options to purchase 312,500 Shares shall vest and first become exercisable
subject to and upon the Common Stock trading at a VWAP (as defined below) of
$0.75 per share (as adjusted for splits, combinations and the like) for 20 of
any 30 consecutive trading days during the period commencing on the Effective
Date and ending on May 22, 2011. The term “VWAP” means, for any date, the price
determined by the first of the following clauses that applies: (i) if the Common
Stock is then listed or quoted on a stock market or stock exchange other than
the OTC Bulletin Board, the daily volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the trading market on
which the Common Stock is then listed or quoted for trading as reported by
Bloomberg Financial L.P. (based on a trading day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time); (ii) if the OTC Bulletin Board is the
trading market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board; (iii) if the
Common Stock is not then quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (iv) in all other cases, the fair market value of a
share of Common Stock as determined by the Board in good faith.
 
(c)  Options to purchase 312,500 Shares shall vest and first become exercisable
subject to and upon the Common Stock trading at a VWAP of $1.25 per share (as
adjusted for splits, combinations and the like) for 20 of any 30 consecutive
trading days during the period commencing on the Effective Date and ending on
May 22, 2012.
 
(d)  Options to purchase 312,500 Shares shall vest and first become exercisable
subject to and upon the Company achieving daily production of 1,400 boe per day
during the period commencing on the Effective Date and ending on May 22, 2011.
The term “boe” means barrels of crude oil equivalent, determined using the ratio
of six mcf of natural gas to one bbl of crude oil, condensate or natural gas
liquids.
 
3.  Method of Exercise.  The Options shall be exercisable by Optionee by giving
written notice to the Company of the election to purchase and of the number of
Shares Optionee elects to purchase, such notice to be accompanied by such other
executed instruments or documents as required by this Agreement or as the
Company may otherwise reasonably require, and unless otherwise directed by the
Company, Optionee shall at the time of such exercise tender the purchase price
of the Shares he has elected to purchase.  Optionee may purchase less than the
total number of Shares for which the Option is exercisable, provided that a
partial exercise of an Option may not be for less than 100 Shares.  If Optionee
shall not purchase all of the Shares which he is entitled to purchase under the
Options, his right to purchase the remaining unpurchased Shares shall continue
until expiration of the Options.  The Options shall be exercisable with respect
of whole Shares only, and fractional Share interests shall be disregarded.
 
 
-2-

--------------------------------------------------------------------------------


 
4.  Amount of Purchase Price.  The purchase price (“Purchase Price”) per Share
for each Share which Optionee is entitled to purchase under the Options shall be
$0.37 per Share.
 
5.  Payment of Purchase Price.  At the option of the Executive, all or any part
of the Options may be paid in cash or in shares of Common Stock equal to the
Purchase Price, or in a combination of cash and shares of the Common Stock of
the Company.  At the time of Optionee’s notice of exercise of the Options,
Optionee shall designate the manner of payment and shall tender (a) in cash or
by certified or bank cashier’s check payable to the Company, the Purchase Price
for all Shares then being purchased for cash, and (b) shares of Common Stock of
the Company for the Purchase Price for all Shares then being purchased not
involving a cash payment, accompanied by appropriate stock powers with original
signatures and Medallion guarantees.  In the case of payment in shares of Common
Stock, the per share value shall be the VWAP for the 20 trading days preceding
the Company’s receipt of the notice of exercise and other deliverables required
by this Section 5.
 
6.  Effect of Termination of Employment or Other Relationship.  If Optionee’s
employment with the Company terminates, the effect of the termination on the
Optionee’s rights to acquire Shares shall be as follows:
 
6.1  Termination Due to Death or Disability.  In the event Optionee’s employment
with the Company is terminated by reason of death or Disability (as such term is
defined in the Employment Agreement), all outstanding Options then held by
Optionee will, to the extent exercisable as of such termination, remain
exercisable for a period of six (6) months after such termination (but in no
event after the expiration date of any such Option).  Options not exercisable as
of such death or Disability will be forfeited and terminate.
 
6.2  Termination Due to Resignation
 
.  In the event Optionee’s employment with the Company is terminated by reason
of resignation by Optionee, excluding any resignation by Optionee for Good
Reason (as such term is defined in the Employment Agreement), all outstanding
Options then held by Optionee will, to the extent exercisable as of such
termination, remain exercisable in full for a period of three (3) months after
such termination (but in no event after the expiration date of any such
Option).  Options not exercisable as of such resignation will be forfeited and
terminate.
 
6.3  Termination For Cause.  In the event Optionee’s employment with the Company
is terminated by the Company for Cause (as such term is defined in the
Employment Agreement), all outstanding Options then held by Optionee will be
forfeited and terminate, without notice of any kind, effective as of the time of
termination for Cause. The Company may defer the exercise of any Option for a
period of up to forty-five (45) days in order for the Committee to make any
determination as to the existence of Cause.
 
6.4  Termination for Reasons Other than Death, Disability, Resignation or
Cause.  In the event Optionee’s employment with the Company is terminated for
any reason other than as contemplated by Sections 6.1 through 6.3 above, all
outstanding Options then held by Optionee will, to the extent exercisable as of
such termination, remain exercisable in full until the expiration date of any
such Option.  Options not exercisable as of such termination of employment shall
remain outstanding and will be forfeited and terminate on the earlier of (a) the
vesting date with respect to such Options set forth in Section 2 if the
applicable vesting condition has not been satisfied on or prior to such date and
(b) either (y)  the second anniversary of the date of such termination of
employment in the event  such termination of employment occurs on or before the
first anniversary of the Effective Date or (z) the first anniversary of the date
of such termination of employment in the event  such termination of employment
occurs after the first anniversary of the Effective Date.  Options that vest
prior to the termination provisions of the preceding sentence shall remain
exercisable in full until the expiration date of such Option.
 
 
-3-

--------------------------------------------------------------------------------


 
6.5  Modification of Rights Upon Termination.  Notwithstanding the other
provisions of this Section 6, upon Optionee’s termination of employment with the
Company, the Committee may, in its sole discretion (which may be exercised at
any time on or after the date of grant, including following such termination),
cause Options (or any part thereof) then held by Optionee to become or continue
to become exercisable and/or remain exercisable following such termination of
employment, in the manner determined by the Committee.
 
6.6  Determination of Termination of Employment.  Unless the Committee otherwise
reasonably determines, Optionee’s employment will, for purposes of this
Agreement, be deemed to have terminated on the date recorded on the personnel or
other records of the Company, as reasonably determined by the Committee upon
such records.
 
7.  Payment of Withholding Taxes.  The Company is entitled to (a) withhold and
deduct from future wages of the Optionee (or from other amounts that may be due
and owing to the Optionee from the Company), or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any and all
federal, foreign, state and local withholding and employment-related tax
requirements attributable to the Options, or (b) require the Optionee promptly
to remit the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to an Option.
 
8.  Change in Control.
 
8.1  General.  In the event of a Change in Control (as such term is defined in
the Plan as of the Effective Date), the Company, if approved by the Committee in
its sole discretion, and without the consent of Optionee, may determine that:
 
(a)  all Options that have been outstanding for at least six months will become
immediately exercisable in full and will remain exercisable in accordance with
their terms;
 
(b)  Optionee will receive, with respect to some or all of the Shares of Common
Stock subject to outstanding Options, either (i) as of the effective date of any
such Change in Control, cash in an amount equal to the excess of the Fair Market
Value (as such term is defined in the Plan as of the Effective Date) of such
Shares on the last business day prior to the effective date of such Change in
Control over the Purchase Price per share of such Shares, (ii) immediately prior
to such Change of Control, a number of shares of Common Stock having an
aggregate Fair Market Value equal to the excess of the Fair Market Value of the
Shares as of the last business day prior to the effective date of such Change in
Control over the Purchase Price per share of such Shares; or (iii) any
combination of cash or shares of Common Stock with the amount of each component
to be determined by the Committee not inconsistent with the foregoing clauses
(i) and (ii), as proportionally adjusted; and
 
 
-4-

--------------------------------------------------------------------------------


 
(c)  any Options which, as of the effective date of any such Change in Control,
are “underwater” (as defined in Section 3.2(d) of the Plan as of the Effective
Date) or not vested shall terminate as of the effective date of any such Change
in Control.
 
8.2  Limitation on Change in Control Payments.  Notwithstanding anything in this
Agreement to the contrary, if the acceleration of the exercisability of an
Option as provided in Section 8.1(a) or the payment of cash or shares of Common
Stock in exchange for all or part of an Option as provided in Section 8.1(b)
(which acceleration or payment could be deemed a “payment” within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (“Code”)),
together with any other “payments” that such Optionee has the right to receive
from the Company or any corporation that is a member of an “affiliated group”
(as defined in Section 1504(a) of the Code without regard to Section 1504(b) of
the Code) of which the Company is a member, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), then the “payments” to
such Optionee pursuant to Section 8.1 will be reduced to the largest amount as
will result in no portion of such “payments” being subject to the excise tax
imposed by Section 4999 of the Code; provided, however, that if Optionee is
subject to a separate agreement with the Company which specifically provides
that payments attributable to one or more forms of employee stock incentives or
to payments made in lieu of employee stock incentives will not reduce any other
payments under such agreement, even if it would constitute an excess parachute
payment, or provides that the Optionee will have the discretion to determine
which payments will be reduced in order to avoid an excess parachute payment,
then the limitations of this Section 8.2 will, to that extent, not apply.
 
9.  Anti-Dilution.
 
9.1  Stock Dividends and Splits.  If the Company, at any time while Options are
outstanding: (a) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (b) subdivides or
reclassifies outstanding shares of Common Stock into a larger number of shares,
(c) combines or reclassifies (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, (d) makes a
distribution on its Common Stock in shares of its capital stock other than
Common Stock, or (e) issues by reclassification of shares of the Common Stock
any shares of capital stock of the Company, then in each case the Purchase Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of the Options shall be proportionately
adjusted so that Optionee shall be entitled to receive the number of shares of
capital stock of the Company which Optionee would have owned immediately
following such action had such Options been exercised immediately prior thereto.
 
9.2  Fundamental Transaction.  Subject to the Company’s rights under Section 8,
if at any time while the Options are outstanding, (a) the Company effects any
merger or consolidation or other business combination with and into another
entity, (b) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions or (c) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
and such Fundamental Transaction constitutes a Change of Control then, unless
the Company shall have made a determination in accordance with Section 8.1
above, upon consummation of such transaction the Options shall automatically
become exercisable for the kind and amount of securities, cash or other assets
which Optionee would have owned immediately after the Fundamental Transaction if
Optionee had exercised the Options immediately before the effective date of such
transaction, without further action required on the part of any party (the
“Alternate Consideration”).  To the extent necessary to effectuate the foregoing
provisions, and subject to the Corporation’s rights under Section 8, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to Optionee new Options consistent with the foregoing provisions and
evidencing Optionee’s right to exercise such Options into Alternate
Consideration.
 
 
-5-

--------------------------------------------------------------------------------


 
10.  Nontransferability of Options.  The Options shall not be transferable or
assignable, either voluntarily or by operation of law, except as provided in
Section 12.3 of the Plan.
 
11.  Time of Granting Options.  The time the Options shall be deemed granted,
sometimes referred to herein as the “date of grant,” shall be May 22, 2009.
 
12.  Privileges of Stock Ownership.  Optionee shall not be entitled to the
privileges of stock ownership as to any Shares not actually issued and delivered
to Optionee.  No Shares shall be purchased upon the exercise of any Options
unless and until, in the opinion of the Company’s counsel, any then applicable
requirements of any laws, or governmental or regulatory agencies having
jurisdiction, and of any exchanges upon which the stock of the Company may be
listed shall have been fully complied with.
 
13.  Securities Laws Compliance.  The Company will diligently endeavor to comply
with all applicable securities laws before any stock is issued pursuant to the
Options.  Without limiting the generality of the foregoing, the Company may
require from the Optionee such investment representation or such agreement, if
any, as counsel for the Company may consider necessary in order to comply with
the Securities Act of 1933 as then in effect, and may require that the Optionee
agree that any sale of the Shares will be made only in such manner as is
permitted by the Corporation.  The Company may in its discretion cause the
Shares underlying the Options to be registered under the Securities Act of 1933
as amended by filing a Form S-8 Registration Statement covering the Options and
the Shares underlying the Options.  Optionee shall take any action reasonably
requested by the Company in connection with registration or qualification of the
Shares under federal or state securities laws.
 
14.  Intended Treatment as Non-Statutory Stock Options.  The Options granted
herein are intended to be non-statutory stock options described in U.S. Treasury
Regulation (“Treas. Reg.”) §1.83-7 to which Sections 421 and 422 of the Code, do
not apply, and shall be construed to implement that intent.  If all or any part
of the Options shall not be described in Treas. Reg. §1.83-7 or be subject to
Sections 421 and 422 of the Code, the Options shall nevertheless be valid and
carried into effect.
 
 
-6-

--------------------------------------------------------------------------------


 
15.  Shares Subject to Legend.  If deemed necessary by the Company’s counsel,
all certificates issued to represent Shares purchased upon exercise of the
Options shall bear such appropriate legend conditions as counsel for the Company
shall require.
 
16.  No Rights to Continued Employment or Relationship.  Nothing contained in
this Agreement shall obligate the Company to employ or have another relationship
with Optionee for any period or interfere in any way with the right of the
Company to reduce Optionee’s compensation or to terminate the employment of or
relationship with Optionee at any time.
 
17.  Miscellaneous.
 
17.1  Binding Effect.  This Agreement shall bind and inure to the benefit of the
successors, assigns, transferees, agents, personal representatives, heirs and
legatees of the respective parties.
 
17.2  Further Acts.  Each party agrees to perform any further acts and execute
and deliver any documents which may be necessary to carry out the provisions of
this Agreement.
 
17.3  Amendment.  This Agreement may be amended at any time by the written
agreement of the Company and the Optionee.
 
17.4  Syntax.  Throughout this Agreement, whenever the context so requires, the
singular shall include the plural, and the masculine gender shall include the
feminine and neuter genders.  The headings and captions of the various Sections
hereof are for convenience only and they shall not limit, expand or otherwise
affect the construction or interpretation of this Agreement.
 
17.5  Choice of Law.  The parties hereby agree that this Agreement has been
executed and delivered in the State of Texas and shall be construed, enforced
and governed by the laws thereof.  This Agreement is in all respects intended by
each party hereto to be deemed and construed to have been jointly prepared by
the parties and the parties hereby expressly agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them.
 
17.6  Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
 
17.7  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 3:30 p.m. (Houston
time) on  any day except Saturday, Sunday and any day which shall be a federal
legal holiday in the United States (“Business Day”), (b) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Business Day or later than 3:30 p.m. (Houston
time) on any Business Day, (c) the 2nd Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.  All notices and demands to Optionee or the
Company may be given to them at the following addresses:
 
 
-7-

--------------------------------------------------------------------------------


 
 
If to Optionee:
Ronald D. Ormand
11622 Monica Lane
Houston, Texas  77024
 
  If to Company: 
Petro Resources Corporation
777 Post Oak Blvd., Suite 910
Houston, Texas  77056

 
Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.
 
17.8  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, this Agreement
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.
 
17.9  Attorneys’ Fees.  In the event that any party to this Agreement institutes
any action or proceeding, including, but not limited to, litigation or
arbitration, to preserve, to protect or to enforce any right or benefit created
by or granted under this Agreement, the prevailing party in each respective such
action or proceeding shall be entitled, in addition to any and all other relief
granted by a court or other tribunal or body, as may be appropriate, to an award
in such action or proceeding of that sum of money which represents the
attorneys’ fees reasonably incurred by the prevailing party therein in filing or
otherwise instituting and in prosecuting or otherwise pursuing or defending such
action or proceeding, and, additionally, the attorneys’ fees reasonably incurred
by such prevailing party in negotiating any and all matters underlying such
action or proceeding and in preparation for instituting or defending such action
or proceeding.
 
17.10  Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
 
 
-8-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.
 

 
“Company”
 
Petro Resources Corporation
a Delaware corporation
 
 
    By:  /s/ Wayne P. Hall       Wayne P. Hall, Chief Executive Officer        
   

 
 
“Optionee”
 
 
   

/s/ Ronald D. Ormand
   
Ronald D. Ormand
 

 
 
 
-9-
 

--------------------------------------------------------------------------------
